Citation Nr: 0717233	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a liver disorder, 
claimed as hepatitis C, as secondary to herbicide (Agent 
Orange) exposure in service, and as secondary to service-
connected second degree burn scars of the chest, left flank, 
and left upper arm.

2.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss from August 17, 1995, in excess of 
10 percent from September 28, 2004 and in excess of 30 
percent from March 30, 2005. 

3.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
August 17, 1989, in excess of 50 percent from August 3, 1994, 
and in excess of 70 percent from March 24, 1996.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbosacral strain.

5.  Entitlement to service connection for a left leg 
disorder.

6.  Entitlement to a rating in excess of 10 percent for 
second degree burn scars of chest, left flank, and left upper 
arm. 

7.  The propriety of an initial 10 percent rating assigned 
for benign positional vertigo combined with the evaluation of 
tinnitus prior to June 10, 1999 and entitlement to an 
increased separate rating for benign positional vertigo in 
excess of 10 percent from June 10, 1999. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.

The issue of "entitlement to service connection for a liver 
disorder, claimed as hepatitis C, as secondary to herbicide 
(Agent Orange) exposure in service, and as secondary to 
service-connected second degree burn scars of the chest, left 
flank, and left upper arm" is before the Board of Veterans' 
Appeals (Board) following a May 2006 Remand from the United 
States Court of Appeals for Veterans Claims (CAVC) following 
a Board decision rendered in October 2003.  This specific 
issue was originally on appeal from a March 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina. 

The remaining issues are before the Board on appeal from 
rating decisions issued in October 1992, November 1995, 
January 2003 and September 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

With the exception of the burn scars and vertigo claims, the 
issues above were brought before the Board in October 2003, 
at which time the Board denied the veteran's claim of 
entitlement to service connection for a liver disorder and 
remanded the other issues to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims.

The Board notes that the CAVC's order did not vacate the 
entire October 2003 Board decision.  Indeed, the May 2006 
order specifically indicated the Board's decision, "...also 
remanded various other claims that are not the subject of 
this appeal."  Accordingly, during the pendency of this 
appeal the RO proceeded with the action paragraphs of the 
October 2003 remand.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration.

During the pendency of this appeal, the veteran's claim for 
entitlement to service connection for hearing loss was 
granted and initial tiered ratings were assigned in a May 
2005 rating decision.  The veteran then perfected an appeal 
as to the initial ratings and the issue is, therefore, 
properly before the Board here.  The veteran also perfected 
appeals for an increased rating claim for second degree burn 
scars and an initial rating claim for benign positional 
vertigo both stemming from a September 2004 rating decision.  
The veteran's service connection claim for benign positional 
vertigo was denied in the September 2004 rating decision and 
thereafter granted in a May 2005 Statement of the Case (SOC).  
The veteran, however, continued his appeal and these issues 
are properly before the Board here.  Accordingly, the issues 
before the Board have been recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant through counsel if further action is required on 
his part.


REMAND

Initially, the Board notes these claims must be remanded, 
among other reasons, to allow AOJ review of additional 
evidence pertaining to all issues on appeal here.  After the 
May 2006 CAVC order, the Board sent the veteran an October 
2006 letter allowing the veteran an opportunity to submit 
additional argument and/or evidence.  The letter informed the 
veteran that if new arguments or evidence were received, the 
veteran should indicate whether he wishes to waive review by 
the AOJ in order to proceed with a Board decision. 

In response, the veteran's counsel submitted a November 2006 
statement with additional contentions and indicated, "The 
veteran DOES wish to have the decision review officer review 
the case and make a decision." (Emphasis in original).  The 
statement included arguments on several different issues on 
appeal and, therefore, all the issues must be remanded for 
AOJ review of the veteran's additionally submitted evidence, 
to include lay statements. 

Veterans Claims Assistance Act of 2000 (VCAA) Compliance

In October 2003, the Board found, in pertinent part, that the 
VA's duty to assist the veteran in accordance with the VCAA 
had been satisfied in light of rating decisions, statement of 
the case (SOC), supplemental statements of the case (SSOCs) 
and letters sent by the RO to the veteran in March 2002 and 
June 2002, all advising the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).   He was also 
advised to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The CAVC found reliance on post-decisional documents, such as 
rating decisions, the SOC and SSOCs was in violation of 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Court declined to speculate whether the Board would conclude 
notice was properly given to the veteran absent reliance on 
such documents and, therefore, did not decide whether there 
had been prejudicial error. 

During the pendency of this appeal, court decisions affected 
the adequacy of notice given to the veteran for issues 
properly before the Board here.  Specifically, in March 2006, 
the CAVC issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.  While 
the veteran was provided with notice in May 2005 of what 
constitutes "new" and "material" evidence in general, no 
notice was provided regarding the basis of the veteran's 
prior denial of the lumbosacral strain issue and what would 
specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  

Further, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the CAVC held that adequate VCAA notice applies to all 
five elements of a "service connection" claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Since it is necessary to remand the claims for other reasons 
discussed herein and in light of recent court decisions 
affecting VCAA requirements, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, have been 
fulfilled as to all issues on appeal.  The RO should provide 
the veteran a new VCAA letter identifying all issues 
currently pending, assuring that all applicable laws, 
regulations and precedent court decisions are satisfied.

Hearing Requests

Throughout the pendency of this appeal, the veteran, through 
counsel, has sent numerous substantive appeal forms (often 
duplicative) indicating a request for a hearing before the 
Board and, to the contrary, stating he did not want a Board 
hearing.  

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  It is entirely unclear whether the 
veteran is exercising this right to request a hearing and, 
therefore, the RO should seek clarification from the veteran 
and take action accordingly.

Similarly, the November 2006 statement ambiguously indicates, 
"The veteran does NOT wish to appear before the decision 
review officer" and also, "the veteran wishes to appear 
personally before the decision review officer." (Emphasis in 
original).  The RO should contact the veteran through counsel 
to clarify whether the veteran is requesting a DRO hearing or 
informal conference.  

VA Examinations

The veteran's briefs in connection with his CAVC appeal raise 
issue with the propriety of a March 2003 VA examination 
indicating the veteran does not currently have a liver 
disorder.  The CAVC declined to entertain this argument in 
its May 2006 order.  

In regard to service connection claims, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  Here, the veteran was afforded 
medical examination to obtain an opinion as to whether any 
liver disorder found can be directly attributed to service 
treatment for second degree burn scars of the chest, left 
flank and left upper arm.  A second April 2003 opinion was 
obtained regarding whether any liver disorder, to include 
hepatitis B and/or C can be directly attributed to herbicide 
exposure, specifically Agent Orange. 

The Board acknowledges the medical evidence prior to the 2003 
opinions included some evidence indicative of hepatitis B and 
hepatitis C detection, albeit not conclusive or definitive 
evidence.  Such evidence was already reviewed and considered 
by the 2003 VA examiners.  However, in light of the length of 
time since the last VA examination and because it is 
necessary to remand this claim for other reasons, the RO 
should afford the veteran a new VA examination to ascertain 
whether the veteran currently has a liver disorder, to 
include hepatitis B or C, related to either Agent Orange 
exposure or his in-service treatment of second degree burns 
or any other incident of service.   

The veteran, through counsel, also raises issue with the RO's 
scheduling of various VA examinations for hearing loss, 
vertigo, and second degree burn scars.  According to the 
record, the RO attempted to afford the veteran with VA 
examinations in September 2004, March 2005, January 2006 and 
December 2006 but the veteran failed to report.  The veteran 
contends these VA examinations were never scheduled, or in 
the alternative proper notice was never sent, and he should 
be afforded new VA examinations to ascertain the severity of 
his various conditions.

Giving the veteran the benefit of the doubt, new VA 
examinations for his increased rating claims of hearing loss, 
vertigo and second degree burn scars are indicated.  The 
Board notes, however, that for claims of entitlement to 
increased ratings, when entitlement cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
See 38 C.F.R. § 3.655(a)-(b) (2006).  To the extent the 
veteran is arguing he was never informed of the consequences 
of failing to show up for a VA examination, he is duly 
advised here. 

Also, although not specifically requested by the veteran, the 
Board concludes a new psychiatric VA examination is also 
warranted.  In regard to increased rating claims in general, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  The last VA psychiatric 
examination ascertaining the severity of the veteran's PTSD 
was in March 2003, over four years ago.  The RO should afford 
the veteran with a new psychiatric examination because the 
record may not reflect the current severity of his condition.

Finally, the RO should take this opportunity to obtain recent 
VA outpatient treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent for all issues 
enumerated above.  In particular, send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the issue of lumbosacral 
strain, including an explanation as to what 
constitutes "new" and "material" evidence 
in his case, including a description of the 
basis of the prior denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

2.  Contact the veteran through his counsel to 
seek clarification of whether he is requesting 
a DRO hearing, an informal conference or a 
Board hearing and if a Board hearing what type 
of Board hearing he is requesting.  Thereafter 
the RO should make appropriate arrangements to 
schedule the veteran for a hearing in 
accordance with his request.

3.  Obtain the veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Centers in Fayetteville, 
North Carolina from July 2006 to the present 
and Durham, North Carolina from January 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facilities must provide a negative 
response if records are not available.

4.  After the above evidence is obtained, to 
the extent available, schedule the veteran for 
an appropriate VA examination for his claimed 
liver disorder, to include hepatitis B and 
hepatitis C.  The physician should provide an 
opinion as to whether it is at least as likely 
as not that any liver disorder found is 
related to any incident of his military 
service, specifically commenting on the 
veteran's treatment for second degree burns of 
the chest, left flank and left upper arm and 
his exposure to herbicides, to include Agent 
Orange.  Pertinent documents in the claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.   After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations for his hearing 
loss, vertigo, second degree burn scars and 
PTSD to evaluate the current severity of his 
various service-connected conditions.  In 
scheduling these examinations, the RO should 
ensure proper notice is sent to the veteran, 
to include notice of 38 C.F.R. § 3.655.

6.  Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue a 
SSOC to the veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.  

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also again advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

